Response to Amendment
The amendment filed September 30, 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 01, 2021.
Claims 1, 3, 5-9, and 11-12 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 4, which the examiner indicated as allowable in the previous Non-Final Rejection filed July 01, 2021. The applicant further added independent claim 12 with the previous allowable subject matter of previous claim 10. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 3, 5-9, and 11, the prior art fails to teach guide wheel assemblies with a first fixing seat, which comprises a stand, at least one sliding rail press reducing gear at one lateral of the fixing seat and protruded from the second switching region for attaching to or detaching from a bottom of the third connection segment. It would not be obvious to modify the end bottom region of Meinzinger’s first supporting rail strip with a first fixing seat having a stand at the bottom and a first sliding rail press reducing gear disposed at one lateral thereof and protruded from the second switching region for attaching to or detaching from a bottom of the third connection segment. While Turner et al. (US 5,482,231 A) teaches rollers (56a, 58a) (see Fig. 1), these rollers are not located in the same position as the claimed sliding rail press reducing gear, and the Examiner finds no obvious reason to modify Meinzinger with Turner’s rollers at this particular location. I.e. Turner’s rollers (56, 58) do not protrude from a second switching region to engage a third connection segment. Such a modification would require improper hindsight reasoning.
Regarding independent claim 12, the prior art fails to teach guide wheel assemblies with second fixing seat, which comprises a stand, at least one sliding rail press reducing gear at one lateral of the fixing seat and protruded from the first switching region for attaching to or detaching from a bottom of the first or second connection segment. It would not be obvious to modify the end bottom region of Meinzinger’s first supporting rail strip with a first fixing seat having a stand at the bottom and a first sliding rail press reducing gear disposed at one lateral thereof and protruded from the second switching region for attaching to or detaching from a bottom of the third connection segment. While Turner teaches rollers (56a, 58a) (see Fig. 1), these rollers are not located in the same position as the claimed sliding rail press reducing gear, and the Examiner finds no obvious reason to modify Meinzinger with Turner’s rollers at this particular location. I.e. Turner’s rollers (56, 58) do not protrude from a first switching region to engage a first or second connection segment. Such a modification would require improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617